Affirmed and Opinion filed May 8, 2003








Affirmed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00916-CR
____________
 
DEBRA ANN HASKETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris County, Texas
Trial
Court Cause No. 880,961
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of theft of
property valued at less than $20,000.  On
September 14, 2001, the trial court sentenced appellant pursuant to a plea
bargain agreement to confinement for two years in a state jail facility,
probated for four years.  The State
subsequently moved to revoke appellant=s probation.  Pursuant to another plea bargain agreement,
on August 8, 2002, the court sentenced appellant to confinement for ten months
in the State Jail Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 8, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R.
App. P. 47.2(b).